DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending for examination in the application filed May 27, 2020. Claims 1-2, 14-15, 20 are amended, no claims are cancelled, and no additional claims are added as of the remarks and amendments received February 8, 2021. Accordingly, claims 1-20 are pending in the application for examination.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Prior art such as Trundle et al. (Trundle; U.S. Patent Application Publication 2010/0289643 A1) discloses aspects of the system comprising at least one computing device including at least one processor (Processor, ¶0045) and at least one memory (Memory; ¶0200), the at least one computing device (Control Unit 210) configured to: receive signals from a plurality of sensor devices (The monitoring system 120 may be a local monitoring system (e.g., a local security system for the property 110) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors, ¶0038 such as motion, image, ¶0048); retrieve, based on the signals, a presence profile comprising one or more parameters describing physical characteristics of a user ([0148] The system 200 determines a user identity for one or more users associated with the detected event (1320). The system 200 may use any technique to determine a user identity of a user. For example, when the detected event relates to presence within a property, the system 200 may analyze image data of the property in an attempt to determine an identity of the user that is present in the property. In this example, the system 200 may process the image data using facial or body type recognition techniques to identify an identity of the user. The system 200 may use other types of biometric data (e.g., fingerprint scans) to identify a user.) and one or more movement flow records associated with the user ([0150] In some implementations, the system 200 may determine an identity of the user based on which sensors in a property have been triggered. For instance, the system 200 may determine that a first user is in the property when a door sensor on the first user's bedroom detects a door opening and may determine that a second user is in the property when a door sensor on the second user's bedroom detects a door opening.), wherein each of the one or more movement flow records is associated with a corresponding user action and comprises a series of signals from the plurality of sensor devices ([0165] The system 200 analyzes the aggregated sensor data (1530) and performs an operation related to controlling one or more energy consuming devices associated with one of the multiple, different locations based on the analysis of the aggregated sensor data (1540). For 
 Prior art such as Lyman et al. (Lyman; U.S. Patent Application Publication 2015/0309483 A1) discloses aspects of the system comprising at least one computing device including at least one processor (Processor 125, ¶0033) and at least one memory (Data Collection Device 115; ¶0200), the at least one computing device (Settings Module 110 receiving data from data collection device 115 and cooperate with processor 125 to determine a user's behavior or intended functionality for the automation/security devices 120 of home automation system 105) configured to: receive signals from a plurality of sensor devices (receiving data from data collection device 115, Data collection device 115 may include a plurality of sensors, cameras, tracking devices, feedback mechanisms, and the like to collect data about a user's behavior inside and/or outside a home (e.g., any building or premises monitored by home automation system 105). The sensors may include, for example, a camera sensor, an audio sensor, a forced entry sensor, a shock sensor, a proximity sensor, a boundary sensor, an appliance sensor, a light fixture sensor, a temperature sensor, a light beam sensor, a three dimensional (3-D) sensor, a motion sensor, a smoke sensor, a glass break sensor, a door sensor, a window sensor, a carbon monoxide sensor, an accelerometer, a global positioning system (GPS) sensor, a Wi-Fi positioning system sensor, a capacitance sensor, a radio frequency sensor, a near field sensor, a heartbeat sensor, a breathing sensor, an oxygen sensor, a carbon dioxide sensor, a brain wave sensor, a movement sensor, a voice sensor, a touch sensor, and the like. The cameras may include video and still shot image devices. The camera may be integrated with one or more sensors. [0035] The data collection device 115 may include other types of data collection devices such as, for example, data manually input by a user via, for example, a control panel, mobile computing device, desktop computing device, navigation system, gaming system, or appliance (e.g., television, HVAC, and the like). The data collection device 115 may also include devices that measure, for example, energy usage, water consumption, and energy generation (e.g., via solar, wind, geo-thermal or the like).) that is located at the property and monitors physical events and device status at the property 110 through one or more sensors, ¶0038 such as motion, image, ¶0048); retrieve, based on the signals, a presence profile comprising one or more parameters describing physical characteristics of a user (determining which user is present and what settings to invoke based on GPS data, motion detectors, cameras, accelerometers, etc. to infer if the people are in the home and performing a certain activity (e.g., watching TV in a family room, sleeping in bed, cooking in the kitchen, working at a desk, etc.). as well as specific user behavior ¶0030, and specific user characteristics including captured data from: a camera sensor, an audio sensor, a forced entry sensor, a shock sensor, a proximity sensor, a boundary sensor, an appliance sensor, a light fixture sensor, a temperature sensor, a light beam sensor, a three dimensional (3-D) sensor, a motion sensor, a smoke sensor, a glass break sensor, a door sensor, a window sensor, a carbon monoxide sensor, an accelerometer, a global positioning system (GPS) sensor, a Wi-Fi positioning system sensor, a capacitance sensor, a radio frequency sensor, a near field sensor, a heartbeat sensor, a breathing sensor, an oxygen sensor, a carbon dioxide sensor, a brain wave sensor, a movement sensor, a voice sensor, a touch sensor, and the like. The cameras may include video and still shot image devices. The camera may be integrated with one or more sensors.) and one or more movement flow records associated with the user ([0037] The home automation system 105 may be pre-programmed to automatically perform certain tasks (e.g., arm the system, lock doors, turn on/off lights, etc.) when the user is confirmed to have left the property or performed any other intended action. Other features of home automation system 105 may determine, based at least in part on monitored behavior of the user, whether the user has actually departed from the property within a predetermined time period. The monitored behavior may include, for example, turning on/off lights, opening or closing a door or window, logging off a computer, adjusting a thermostat, operating a garage door, operating a door lock, transmitting a geo location signal, or the like. The occurrence or sequence of monitored behavior may provide an indication as to whether the intended action indicated by the user has actually occurred (e.g., via data collection device 115). An example sequence of behavior may include turning off interior lights, followed by operating an exterior door, followed by operating a garage door. If the user's behavior indicates that the action has occurred (e.g., within a predetermined time period), home automation system 105 may automatically perform the predetermined tasks.), wherein each of the one or more movement flow records is associated with a corresponding user action and comprises a series of signals from the plurality of sensor devices (movement sequence, see intended user actions and sequencing discussed ¶0036-0039); analyze the signals to determine a historical pattern associated with a routine behavior of the user ([0029] The home automation system may operate substantially independently of user input as part of determining patterns of behavior and automatically adjusting settings, as discussed above…[0041]… Settings module 110 may determine trends based on the data received from data collection device 115. Settings module 110 may also "learn" from the history of behaviors of a user based on the data received from the data collection device 115.), wherein the historical pattern is a series of repeated actions comprising a user input causing one or more building devices to perform a particular operation at a plurality of first points in time (see discussion of patterns leading to building automation activity as well as user input [0029] The home automation system may operate substantially independently of user input as part of determining patterns of behavior and automatically adjusting settings, as discussed above. Alternatively, the home automation system may utilize at least some types of user input in the form of notices, instructions, feedback, or the like that are intentionally provided by one or more users. ¶0036-0039, see learning discussion beginning ¶0041); store a data structure representation of the historical pattern in the presence profile (data collected by data collection device 115 see discussion beginning [0041]), wherein the data structure representation comprises one or more upper level rules associated with one or more lower level rules (predetermined rules and settings), wherein the one or more upper level rules describe a time and a location of the user (see detection of user with sensors and with GPS indicating the user presence, absence, and distance/location from property as well as time of day ¶0026-0027) and the one or more lower level rules describe a variation in the series of repeated actions based on a series of movement flow records (historical pattern data indicative of the user preferences and the user input ¶0029-0036); predict a next action of the user to be the particular operation at a second point in time based on the data structure representation of the historical pattern ([0081] The method 800 may additionally include establishing operation rules for future control of the one or more settings based on the detected patterns. One of the detected user activity patterns may include operating at least one electronic device. The method 800 may include storing information about past detected patterns, and comparing information about current detected patterns to the information about past detected patterns. Method 800 may include correlating the detected user patterns of behavior with date and time of day data, wherein adaptively updating the one or more settings of the home automation system is based at least in part on the date and time of day data.); and generate one or more signals to operate the one or more building devices to reproduce the particular operation at the second point in time (setting the device settings to particular learned profile based on the learned behavior, [0081] The method 800 may additionally include establishing operation rules for future control of the one or more settings based on the detected patterns. One of the detected user activity patterns may include operating at least one electronic device. The method 800 may include storing information about past detected patterns, and comparing information about current detected patterns to the information about past detected patterns. Method 800 may include correlating the detected user patterns of behavior with date and time of day data, wherein adaptively updating the one or more settings of the home automation system is based at least in part on the date and time of day data.). Lyman does not explicitly state profile; Lyman states operating based on owners, occupants, guests, customers, etc. of a home or other property’s behaviors, identifying the user by the geo-sense device app loaded on a specific cellular telephone, a specific user’s behavior, and “The data received by data collection module 505 may be in various formats including, for example, sensor signals, manually input data, images, sounds, power consumption data, etc. The data received by data collection module 505 may be received from a plurality of different data collection devices or other devices and systems. The data collected by data collection module 505 may relate to one or more activities and/or behaviors of at least one user, occupant, guest or other person or object (e.g., pet) associated with a property such as a house or a commercial building.”
The present invention discloses the uniquely combined system and method steps in the order named of the presence detection system comprising a processor and a memory, wherein the processor, when executing instructions stored in the memory, is configured to: detect a client device in a vicinity of a premises based on capturing an Internet Protocol Address of the client device by a network hotspot at the premises, receive, subsequent to the client device being detected in the vicinity of the premises, a measured physical characteristic measured by a non-video and non-audio sensor device disposed within the premises, retrieve a user profile stored for a user associated with the client device, the user profile comprising one or more parameters describing physical characteristics of the user, determine whether a stored physical characteristic within the user profile matches the measured physical characteristic measured by the non-video and non-audio sensor device, determine, responsive to the stored physical characteristic matching the measured physical characteristic, a historical pattern associated with a routine behavior of the user, wherein the historical pattern is a series of repeated actions comprising a user input causing one or more premises devices to perform a particular operation at a plurality of first points in time; predict a next action of the user to be the particular operation at a second point in time based on the historical pattern, and generate one or more signals to operate the one or more premises devices to reproduce the particular operation at the second point in time.
The references stated above and in the conclusion section neither alone, nor in combination teach or suggest presence detection system comprising a processor and a memory, wherein the processor, when executing instructions stored in the memory, is configured to: detect a client device in a vicinity of a premises based on capturing an Internet Protocol Address of the client device by a network hotspot at the premises, receive, subsequent to the client device being detected in the vicinity of the premises, a measured physical characteristic measured by a non-video and non-audio sensor device disposed within the premises, retrieve a user profile stored for a user associated with the client device, the user profile comprising one or more parameters describing physical characteristics of the user, determine whether a stored physical characteristic within the user profile matches the measured physical characteristic measured by the non-video and non-audio sensor device, determine, responsive to the stored physical characteristic matching the measured physical characteristic, a historical pattern associated with a routine behavior of the user, wherein the historical pattern is a series of repeated actions comprising a user input causing one or more premises devices to perform a particular operation at a plurality of first points in time; predict a next action of the user to be the particular operation at a second point in time based on the historical pattern, and generate one or more signals to operate the one or more premises devices to reproduce the particular operation at the second point in time, nor the motivation to do so.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Wernevi et al. disclosed METHODS FOR DATA COLLECTION AND ANALYSIS FOR EVENT DETECTION (U.S. Patent Application Publication 2015/0302310 A1):
14. The process of claim 1, wherein determining the pattern of interest is done from the historic movement profile of the person.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689